Citation Nr: 1616989	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  09-22 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for basal cell carcinoma, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from August 1968 to May 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which declined to reopen previously denied claims for service connection for hypertension and basal cell carcinoma.  The matter has otherwise been adjudicated by the RO in Indianapolis, Indiana.

In an October 2013 decision, the Board reopened the Veteran's claims and remanded them for additional development.


FINDINGS OF FACT

1.  Although the Veteran was tested on multiple occasions, hypertension was not shown in service.  A current disability manifested by hypertension is not etiologically related to service.

2.  The Veteran has nevoid basal cell carcinoma syndrome, a congenital condition, which was aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for nevoid basal cell carcinoma syndrome have been met.  38 U.S.C.A. §§ 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

A.  Hypertension

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term "hypertension" means that the diastolic blood pressure (the bottom number) is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure (the top number) is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

A November 2013 VA examination diagnosed the Veteran with hypertension.  Therefore, element (1) of service connection, a current disability, has been met.

With respect to element (2), an in-service incurrence of the condition, the Veteran's July 1968 enlistment examination indicated normal findings, and his recorded blood pressure was 136/82.  In June and October 1970, he complained of dizziness.  His initial blood pressure reading in October 1970 was 142/80.  Three days later, it measured 150/92.  During a subsequent check, blood pressure in the mornings were 152/94, 140/86, and 146/82, and in the evenings were 148/76, 144/82, and 126/78. 

In November 1970, blood pressure readings were 136/82, 136/98, and 142/80.  The treating physician noted that morning and evening readings revealed a mild labile hypertensive pattern, and he requested a consult with the urology department for a hypertensive intravenous pyelography (IVP).  That procedure was conducted in January 1971, and blood pressure was recorded as 150/92.  Subsequent records from February 1971 indicate that the Veteran had no urinary tract symptoms, but that he had an absent right kidney.

Service treatment records from March 1971 noted a congenitally absent right kidney.  His blood pressure was 138/88, and he continued to have complaints of intermittent dizziness.  Subsequent records noted that the left kidney was functioning normally, and that the most recent blood pressure checks were not hypertensive.  A five-day check revealed morning blood pressure of 140/74, 120/70, 138/68, 120/78, and 124/82.  Evening results were 134/80, 130/78, 122/78, 126/84, and 128/80.  The treating physician noted that there was not one hypertensive reading.

Records from April 1971 reflect that the Veteran was receiving phenobarbital for his elevated blood pressure.  His April 1971 separation examination indicated normal findings.  Blood pressure was 132/88.

These findings, specifically the blood pressure readings indicating a diastolic pressure of 90 or above, the mild labile hypertensive pattern, and the treatment of phenobarbital for elevated blood pressure, all satisfy element (2) of service connection.

With respect to element (3), a link between the current condition and service, the Veteran underwent a VA examination in November 2013.  The examiner stated that it was less likely than not that current hypertension had its onset during service.  This was based on active duty blood pressure readings which did not meet the VA criteria for hypertension or isolated systolic hypertension.  The examiner further stated that, frankly, the Veteran's blood pressure in service did not meet anyone's criteria for hypertension, other than the doctor who launched the Veteran on major investigative procedures including IVP and a cystoscopy.  The only evidence was a few mild elevations of blood pressure, and the service physician put the Veteran on unneeded treatment, the medication of which was quite obsolete even in 1971 for hypertension.  The examiner stated that phenobarbital is a sedative/tranquilizer and has no place in the treatment of hypertension.  The examiner concluded by citing to the last note from the specialist in service, that there was no correct diagnosis of hypertension.

The examiner further stated that, to the extent the Veteran reported dizziness in service, it was not related to hypertension, as there was no correctly diagnosed hypertension at the time.  In addition, the examiner reported that the Veteran's hypertension was not related to his congenitally absent right kidney.  At the time he left service, the Veteran did not have hypertension and had good kidney function, based on records showing normal blood and urine tests.

Based on the above, the Board finds that service connection for hypertension is not warranted.  Although the Veteran currently has the condition, the overall weight of the evidence is against a finding that this condition had its onset during service, or is otherwise related to service.  The VA examiner correctly noted that the blood pressure readings taken during service never met VA's criteria for hypertension.  As noted earlier, hypertension for VA purposes is when diastolic blood is predominantly 90mm or greater, or systolic blood pressure is predominantly 160mm or greater.  Service treatment records do not reflect any findings where systolic blood pressure was 160mm or above.  In addition, of the 24 blood pressure readings recorded in service after enlistment, only 4 registered diastolic blood pressure of 90 or above, and therefore it cannot be said that diastolic pressure was "predominantly" 90mm or greater.  Finally, while the Veteran was treated for elevated blood pressure in service, the examiner stated that the medication he received, phenobarbital, was both unneeded and obsolete for treating hypertension.

Although it was not mentioned by the examiner, the Veteran also underwent a VA examination in October 1971, within one year of his discharge from service.  Blood pressure readings at that time were 140/80, 140/76, and 140/76, which also do not indicate the presence of hypertension.  The 1971 examiner diagnosed hypertension by history of the Veteran only.  VA records from January 1972 include a blood pressure reading of 130/80.

In addition, the Veteran was noted to have a congenitally absent right kidney in service.  

A congenital abnormality that is subject to improvement or deterioration is considered a "disease," while a congenital abnormality that is more or less stationary in nature and not considered capable of improving or deteriorating is considered a "defect."  VAOPGCPREC 82-90.  An absent right kidney, therefore, is a defect.  VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See 38 C.F.R. § 3.303(c).  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  

However, as stated by the examiner, the Veteran did not have hypertension in service, and his left kidney function was normal.  Therefore, there is no indication that hypertension was a disease superimposed on the Veteran's absent right kidney and brought on as a result of service.

There is no competent medical opinion to refute the VA examiner's conclusions, or to otherwise relate the Veteran's current hypertension to service.  The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise regarding medical issues.  Although lay persons can provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4.

Finally, certain "chronic diseases," including hypertension, may be presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge.  In this case, presumptive service connection for hypertension as a chronic disease is not warranted as there is no documentation of hypertension from within one year of the Veteran's May 1971 discharge.  As noted earlier, an October 1971 VA examination and January 1972 VA treatment note both recorded normal blood pressure readings.

As for a continuity of symptomatology of hypertension since service, characteristic manifestations of the disease processes were not identified.  The Veteran reported some lightheadedness with a change in body position, but had no specific complaints referable to hypertension during his October 1971 VA examination.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

B.  Basal Cell Carcinoma

With respect to element (1) of service connection, a current disability, private treatment records show that the Veteran has been periodically treated for skin cancer from November 1979 through the appeal period, including treatment and removal of basal cell carcinomas specifically.  Therefore, element (1) has been met.

With respect to element (2), an in-service incurrence of the condition, he was seen and treated for sebaceous cysts in April 1969 and October 1969.  These findings satisfy element (2).

With respect to element (3), a link between the current condition and service, a discussion of some of background information is necessary.  In July 1988, the Veteran was admitted for treatment of an expansile lytic lesion of the mandible.  In April 1991, his private physician noted his history of basal cell carcinomas and a prior jaw cyst.  He was also noted to have some pitting of the palms and bifid ribs, and was diagnosed with basal cell nevus syndrome.

A November 2013 VA examiner concluded that these findings (history of basal cell carcinomas, jaw cyst, pitting of the palms, and bifid ribs) all point to the genetic condition of nevoid basal cell carcinoma syndrome (NBCCS).  The Veteran submitted a February 2016 private opinion, which also identified NBCCS as a hereditary condition.

Unlike congenital defects (such as the absent right kidney noted above), congenital diseases may be aggravated, or worsened, by service.  See VAOPGCPREC 82-90.  Both the November 2013 VA examiner and February 2016 private physician appear to acknowledge that NBCCS, a congenital condition manifested by basal cell carcinomas, can be aggravated through sun exposure.

During his November 2013 VA examination, the Veteran denied a history of any sun burns prior to service.  He stated that, during service, he did not have any sun burns but generally worked outdoors.  He recalled having a couple of sun burns after service in Florida in his late twenties.

The VA examiner stated that the median age of onset of basal cell carcinomas in NBCCS is 25.  In light of the cyst the Veteran had removed from his face during service at age 24, the examiner opined that it was likely that this lesion was the first basal cell carcinoma associated with his NBCCS.  However, the examiner stated that such lesions take years to develop, and started before service.  It cannot therefore be associated with any sun exposure from service.  Moreover, he did not have another lesion until 8 years after service, after he had received post-service sun burns which more than likely increased his production of basal cell carcinomas.  In sum, he had 20 years of "normal sun exposure" which led to the first lesion, and then had another lesion 8 years after service and significant post-service sun exposure.  His NBCCS was therefore not permanently aggravated by service.

In contrast, the February 2016 private physician cited a medical study which suggested that cells from patients with NBCCS were hypersensitive to killing by ultraviolet radiation exposure, and she stated that any such exposure in-service would have contributed to the development of the Veteran's multiple basal cell carcinomas.

Based on the above evidence, the Board finds that service connection for basal cell carcinomas, on the basis of aggravation, is warranted.  As noted earlier, service connection may be granted for a congenital disease, such as NBCCS, if the disease is aggravated by service.  In this case, the VA examiner stated that the median age of "onset" was 25, and that the cyst treated at age 24 was likely the Veteran's first basal cell carcinoma associated with his NBCCS.  Although the examiner stated that this first lesion started growing years before service, he is essentially stating that the Veteran's condition first had its onset during service.  In other words, the record indicates that the Veteran's congenital NBCCS was not symptomatic or did not manifest through the appearance of basal cell carcinomas until his period of active service.  Indeed, his July 1968 enlistment examination reflects normal findings, and he denied any history of skin diseases at that time.

Therefore, because the Veteran's congenital NBCCS first became symptomatic during service, the condition is considered to have been aggravated by service, and service connection is warranted.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a March 2008 letter, prior to the initial adjudication of his claims.  He has not alleged any notice deficiency during the adjudication of his claims.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's hypertension and basal cell carcinoma conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

In light of the above development, there has been substantial compliance with the Board's October 2013 remand directives.


ORDER

Service connection for hypertension is denied.

Service connection for nevoid basal cell carcinoma syndrome is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


